EXECUTION COPY

 

STANDBY PURCHASE AGREEMENT

 

This STANDBY PURCHASE AGREEMENT (this “Agreement”) dated as of March 10, 2008,
by and among Patrick Industries, Inc., an Indiana corporation (the “Company”),
Tontine Capital Partners, L.P., a Delaware limited partnership (“TCP”), and
Tontine Capital Overseas Master Fund, L.P., a Cayman Islands limited partnership
(“TCO” and collectively with TCP, the “Standby Purchasers”);

W I T N E S S E T H:

WHEREAS, the Standby Purchasers and the Company entered into that certain
Standby Purchase Agreement dated as of September 17, 2007 (the “Original
Agreement”), which provided for the purchase by the Standby Purchasers of shares
of the Company’s common stock (the “Common Stock”) in a rights offering proposed
under the terms set forth in the Original Agreement (the “Original Rights
Offering”); and

WHEREAS, the Standby Purchasers and the Company have terminated the Original
Agreement and the Company has terminated the Original Rights Offering, each
effective as of the date hereof; and

WHEREAS, in connection with the termination of the Original Agreement and the
Original Rights Offering and concurrently with the execution of this Agreement,
the Standby Purchasers have entered into a Securities Purchase Agreement (the
“Securities Purchase Agreement”) pursuant to which the Standby Purchasers have
agreed to purchase 1,125,000 shares of Common Stock at a purchase price of $7.00
per share, or an aggregate purchase price of $7,875,000; and

WHEREAS, the Company proposes, as soon as practicable after the Rights Offering
Registration Statement (as defined herein) becomes effective, to commence a new
rights offering and distribute to holders of the Common Stock of record as of
the close of business on the record date of such rights offering (the “Record
Date”), non-transferable rights (the “Rights”) to subscribe for and purchase
additional shares of Common Stock (the “New Shares”) at a subscription price
(the “Subscription Price”) in accordance with the term sheet attached hereto as
Annex A and incorporated herein by reference (such term sheet, the “Term Sheet”
and such offering, the “Rights Offering”); and

WHEREAS, pursuant to the Rights Offering, shareholders of record will receive
one Right, as determined in accordance with the Term Sheet, for each share of
Common Stock held by them as of the Record Date, and each whole Right will
entitle the holder to purchase a fraction of one New Share, at the Subscription
Price (the “Basic Subscription Privilege”); and

WHEREAS, the Company has requested the Standby Purchasers to agree to purchase
from the Company upon expiration of the Rights Offering, and the Standby
Purchasers are willing to so purchase, New Shares, at the Subscription Price, to
the extent such New Shares are not purchased by shareholders pursuant to the
exercise of Rights;

WHEREAS, the Company and the Standby Purchasers entered into an Amended and
Restated Registration Rights Agreement, dated May 18, 2007 (the “Registration
Rights Agreement”) pursuant to which the Company has agreed under certain
circumstances to register the resale of shares of Common Stock held by the
Standby Purchasers and whereby the Securities (as defined herein) purchased by
the Standby Purchasers pursuant to this Agreement would also be eligible to be
registered for resale; and

WHEREAS, the Company shall use the proceeds obtained in connection with the
Rights Offering and the transactions contemplated under the Securities Purchase
Agreement to prepay in full the outstanding principal and pay related accrued
interest under the Senior Subordinated Promissory Notes

 

p02534_x102.htm

 

--------------------------------------------------------------------------------



dated as of May 18, 2007, issued by the Company to the Standby Purchasers in
connection with financing the Company’s acquisition of Adorn Holdings, Inc.;

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

Section 1.    Certain Other Definitions. The following terms used herein shall
have the meanings set forth below:

“Action” shall mean any action, suit, claim, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation against or affecting the Company, any of its Subsidiaries or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), public board, stock market, stock exchange or trading facility.

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 under the Exchange
Act.

“Agreement” shall have the meaning set forth in the preamble hereof.

“Basic Subscription Privilege” shall have the meaning set forth in the recitals
hereof.

“Board” shall mean the board of directors of the Company.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of Indiana.

“Closing” shall mean the closing of the purchases described in Section 2 hereof,
which shall be held at 10:00 a.m. (Chicago time) on the Closing Date at the
offices of Barack Ferrazzano Kirschbaum and Nagelberg LLP located at 200 West
Madison Street, Suite 3900, Chicago, Illinois 60606, or such other time and
place as may be agreed to by the parties hereto.

“Closing Date” shall mean the date that is three (3) Business Days after the
Rights Offering Expiration Date, or such other date as may be agreed to by the
parties hereto.

“Code” shall have the meaning set forth in Section 3(q) hereof.

“Commission” shall mean the United States Securities and Exchange Commission, or
any successor agency thereto.

“Common Stock” shall have the meaning set forth in the recitals hereof.

“Company” shall have the meaning set forth in the preamble hereof.

“Company Indemnified Persons” shall have the meaning set forth in Section 9(b)
hereof.

“Company Shareholder Approval” shall have the meaning set forth in Section 3(h)
hereof.

“Environmental Laws” shall have the meaning set forth in Section 3(o) hereof.

“ERISA” shall have the meaning set forth in Section 3(y) hereof.

 

2

 

--------------------------------------------------------------------------------



“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

“Expenses” shall have the meaning set forth in Section 6(b) hereof.

“Hazardous Materials” shall have the meaning set forth in Section 3(o) hereof.

“GAAP” shall have the meaning set forth in Section 3(e) hereof.

“IBCL” shall mean the Indiana Business Corporation Law; as amended.

“Indemnified Persons” shall have the meaning set forth in Section 9(b) hereof.

“Intellectual Property” shall have the meaning set forth in Section 3(l) hereof.

“Investment Company” shall have the meaning set forth in Section 3(q) hereof.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other law, rule, regulation, order, judgment,
decree, ordinance, policy or directive, including those entered, issued, made,
rendered or required by any court, administrative or other governmental body,
agency or authority, or any arbitrator.

 

“Market Adverse Effect” shall have the meaning set forth in Section 7(a)(iii)
hereof.

“Material Adverse Effect” shall mean a material adverse effect on the financial
condition, or on the earnings, financial position, operations, assets, results
of operation, business or prospects of the Company and its Subsidiaries taken as
a whole.

“New Shares” shall have the meaning set forth in the recitals hereof.

“Original Agreement” shall have the meaning set forth in the recitals hereof.

“Original Rights Offering” shall have the meaning set forth in the recitals
hereof.

“Permits” shall have the meaning set forth in Section 3(n) hereof.

“Person” shall mean an individual, corporation, partnership, association, joint
stock company, limited liability company, joint venture, trust, governmental
entity, unincorporated organization or other legal entity.

“Prospectus” shall mean a prospectus, as defined in Section 2(10) of the
Securities Act, that meets the requirements of Section 10 of the Securities Act
and is current with respect to the securities covered thereby.

“Proxy Statement” shall mean a definitive proxy statement filed with the
Commission relating to the Rights Offering and the transactions contemplated
hereunder, together with all amendments, supplements and exhibits thereto.

“Registration Rights Agreement” shall have the meaning set forth in the recitals
hereof.

“Record Date” shall have the meaning set forth in the recitals hereof.

 

3

 

--------------------------------------------------------------------------------



“Rights” shall have the meaning set forth in the recitals hereof.

“Rights Agreement” shall have the meaning set forth in Section 3(x) hereof.

“Rights Offering” shall have the meaning set forth in the recitals hereof.

“Rights Offering Expiration Date” shall mean the date on which the subscription
period under the Rights Offering expires.

“Rights Offering Prospectus” shall mean the final Prospectus included in the
Rights Offering Registration Statement for use in connection with the issuance
of the Rights.

“Rights Offering Registration Statement” shall mean the Company’s Registration
Statement on Form S-1 under the Securities Act or such other appropriate form
under the Securities Act, pursuant to which the Rights and underlying shares of
Common Stock will be registered pursuant to the Securities Act.

“SEC Documents” shall have the meaning set forth in Section 3(e) hereof.

“Securities” shall mean those of the New Shares and Unsubscribed Shares that are
purchased by the Standby Purchasers pursuant to Section 2 hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the Commission thereunder.

“Securities Purchase Agreement” shall have the meaning set forth in the recitals
hereof.

“Standby Indemnified Persons” shall have the meaning set forth in Section 9(a)
hereof.

“Standby Purchasers” shall have the meaning set forth in the preamble hereof.

“Subscription Agent” shall have the meaning set forth in Section 6(a)(vii)
hereof.

“Subscription Price” shall have the meaning set forth in the recitals hereof.

“Subsidiaries” shall mean with respect to the Company, Machinery Inc., Harlan
Machinery Inc., Adorn Holdings Inc. and Adorn, L.L.C.

“Term Sheet” shall have the meaning set forth in the recitals hereof.

“Unsubscribed Shares” shall have the meaning set forth in Section 2(b) hereof.

Section 2.

Standby Purchase Commitment.

(a)           The Standby Purchasers hereby agree to purchase from the Company,
and the Company hereby agrees to sell to the Standby Purchasers, at the
Subscription Price, all of the New Shares that will be available for purchase by
the Standby Purchasers pursuant to their Basic Subscription Privilege.

(b)         Standby Purchasers hereby agree to purchase from the Company, and
the Company hereby agrees to sell to the Standby Purchasers, at the Subscription
Price, any and all New Shares if and to the extent such New Shares are not
purchased by the Company’s shareholders (the “Unsubscribed Shares”) pursuant to
the exercise of Rights. It is understood and agreed that if, and to the extent
that the

 

4

 

--------------------------------------------------------------------------------



Standby Purchasers are required to purchase Unsubscribed Shares pursuant to this
subsection (b), the Standby Purchasers reserve the right to determine the
allocation of Unsubscribed Shares to be purchased by each of them, so long as
they purchase 100% of the Unsubscribed Shares in the aggregate.

(c)           Payment of the Subscription Price for the Securities shall be
made, on the Closing Date, against delivery of certificates evidencing the
Securities, in United States dollars by means of certified or cashier’s checks,
bank drafts, money orders or wire transfers.

Section 3.          Representations and Warranties of the Company. Except as set
forth in the Company’s Disclosure Schedule attached hereto, the Company
represents and warrants to the Standby Purchasers that:

(a)         Organization and Qualification. The Company has no subsidiaries
other than the Subsidiaries. The Company and each of its Subsidiaries is a
corporation or limited liability company, duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is incorporated
or organized, with corporate power and authority to own, lease, use and operate
its properties and to carry on its business as now operated and conducted. The
Company and each of its Subsidiaries is duly qualified as a foreign corporation
or limited liability company to do business and is in good standing in each
jurisdiction in which its ownership or use of property or the nature of the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in violation of any provision
of its respective certificate or articles of incorporation, articles of
organization, partnership agreement, bylaws or other organizational or charter
documents, as the same may have been amended.

(b)         Authorization; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered by the Company and, subject to approval by
the Company’s shareholders, constitutes a binding obligation of the Company
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(c)         Capitalization.  The authorized capital stock of the Company
consists of (i) 20,000,000 shares of Common Stock, of which 6,008,033 shares are
issued and outstanding; and (ii) 1,000,000 shares of Preferred Stock, of which
no shares are issued and outstanding, as of the date hereof. As of the date of
this Agreement, except as set forth on Schedule 3(c) or disclosed in the
Company’s Proxy Statement filed on October 9, 2007, (A) there are no outstanding
options, warrants, scrip, rights to subscribe for, puts, calls, rights of first
refusal, agreements, understandings, claims or other commitments or rights of
any character whatsoever relating to, or securities or rights convertible into
or exchangeable for any shares of capital stock of the Company or any of its
Subsidiaries, or arrangements by which the Company or any of its Subsidiaries is
or may become bound to issue additional shares of capital stock and (B) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of its or their securities
under the 1933 Act (except the Registration Rights Agreement). All of the
outstanding shares of Common Stock have been duly authorized, are validly
issued, fully paid and nonassessable and were offered, sold and issued in
compliance with all applicable federal and state securities laws and without
violating any contractual obligation or any other preemptive or similar rights.

(d)         No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of the Articles of Incorporation, as amended, of the Company or the
Bylaws, as amended, of the Company, (ii) violate or conflict with, or result in
a breach of

 

5

 

--------------------------------------------------------------------------------



any provision of, or constitute a default (or an event which with notice or
lapse of time or both could become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, indenture, patent, patent license or instrument to which the Company
or any of its Subsidiaries is a party, or (iii) result in a violation of any
Legal Requirement (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect). Neither the
Company nor any of its Subsidiaries is in violation of its Certificate or
Articles of Incorporation, bylaws or other organizational documents and neither
the Company nor any of its Subsidiaries is in default (and no event has occurred
which with notice or lapse of time would result in a default) under, and neither
the Company nor any of its Subsidiaries has taken any action or failed to take
any action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which any property or assets
of the Company or any of its Subsidiaries is bound or affected, except for
possible defaults as would not, individually or in the aggregate, have a
Material Adverse Effect. Except with respect to any filings or notices related
to the issuance of the New Shares and the Securities to be filed with Nasdaq, if
any, and as required under the Securities Act and any applicable state
securities laws, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement. All consents, authorizations, orders,
filings and registrations that the Company is required to effect or obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date hereof.

 

(e)

SEC Documents; Financial Statements.

(i)          Since December 31, 2005, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Securities Act and
the Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”), or has
timely filed for a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(ii)         As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, or (ii) in the case of unaudited interim statements, to
the extent they may not include footnotes, year end adjustments or may be
condensed or summary statements) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments). Except as set forth in the
financial statements of the Company included in the

 

6

 

--------------------------------------------------------------------------------



SEC Documents, the Company has no liabilities, contingent or otherwise, other
than (i) liabilities incurred in the ordinary course of business subsequent to
December 31, 2006, and (ii) obligations under contracts and commitments incurred
in the ordinary course of business and not required under generally accepted
accounting principles to be reflected in such financial statements, which,
individually or taken in the aggregate would not reasonably be expected to have
a Material Adverse Effect.

(iii)        Except as set forth on Schedule 3(e), the Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15(e) under the Exchange Act).

(f)          Absence of Certain Changes. Except as set forth on Schedule 3(f),
since December 31, 2006, other than circumstances affecting the recreational
vehicle and manufactured housing industries generally, there has not occurred
any event or circumstance that has had, resulted in, or would reasonably be
expected to have, a Material Adverse Effect. Except with respect to the
transactions contemplated hereby and except as set forth on Schedule 3(f), since
December 31, 2006, the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice, (B)
liabilities not required to be reflected on the Company’s financial statements
pursuant to GAAP, and (C) liabilities disclosed in filings made with the
Commission.

(g)         Rights Offering Registration Statement. At the time the Rights
Offering Registration Statement becomes effective, the Rights Offering
Registration Statement will comply in all material respects with the
requirements of the Securities Act and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, at the
time the Rights Offering Registration Statement becomes effective and at the
Closing Date, will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the representations and warranties in this subsection shall not
apply to statements in or omissions from the Rights Offering Registration
Statement or the Prospectus made in reliance upon and in conformity with the
information furnished to the Company in writing by the Standby Purchasers for
use in the Rights Offering Registration Statement or in the Prospectus.

(h)         Proxy Statement. The Proxy Statement will not, on the date it is
first mailed to shareholders of the Company, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading and will not, at the
time the shareholders of the Company vote at a meeting of the shareholders of
the Company, to approve (i) the Rights Offering and (ii) this Agreement and the
transactions hereunder (the “Company Shareholder Approval”) omit to state any
material fact necessary to correct any statement in any earlier communication
from the Company with respect to the solicitation of proxies for the Company
Shareholder Approval which shall have become false or misleading in any material
respect. The Proxy Statement will comply as to form in all material respects
with the applicable requirements of the Exchange Act. Notwithstanding the
foregoing, the Company makes no representation or warranty with respect to
information furnished to the Company in writing by the Standby Purchasers for
inclusion or incorporation by reference in any of the foregoing documents.

(i)          Prospectus. The documents incorporated by reference into the
Prospectus, when they become effective or at the time they are filed with the
Commission, as the case may be, will comply in all material respects with the
applicable provisions of the Exchange Act.

(j)          Valid Issuance. All of the Securities and New Shares will have been
duly authorized for issuance prior to the Closing (assuming Company Shareholder
Approval has been obtained), and, when

 

7

 

--------------------------------------------------------------------------------



issued and distributed as set forth in the Prospectus, will be validly issued,
fully paid and non-assessable; and none of the Securities or New Shares will
have been issued in violation of the preemptive rights of any security holders
of the Company arising as a matter of law or under or pursuant to the Company’s
Articles of Incorporation, as amended, the Company’s Bylaws, as amended, or any
agreement or instrument to which the Company is a party or by which it is bound.

(k)         Absence of Litigation. There is no Action pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries that (i) adversely affects or
challenges the legality, validity or enforceability of this Agreement, or (ii)
would, if there were an unfavorable decision, have or reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of its Subsidiaries,
nor any director or officer thereof (in his or her capacity as such), is or has
been the subject of any Action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the knowledge of the Company, there is not pending
any investigation by the Commission involving the Company or any current or
former director or officer of the Company (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.

(l)          Intellectual Property. The Company and each of its Subsidiaries
owns or possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, copyrights,
trademarks, trademark applications, service marks, service names, trade names
and copyrights (“Intellectual Property”) necessary to enable it to conduct its
business as now operated (and, to the Company’s knowledge, as presently
contemplated to be operated in the future); except as set forth on Schedule
3(l), there is no claim or Action by any person pertaining to, or proceeding
pending, or to the Company’s knowledge threatened, which challenges the right of
the Company or of a Subsidiary with respect to any Intellectual Property
necessary to enable it to conduct its business as now operated and to the
Company’s knowledge, the Company’s or its Subsidiaries’ current products and
processes do not infringe on any Intellectual Property or other rights held by
any person, except where any such infringement would not reasonably be expected
to have a Material Adverse Effect.

(m)        Tax Status. The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other material tax returns,
reports and declarations required by any jurisdiction to which it is subject
(unless and only to the extent that the Company and each of its Subsidiaries has
set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim. The Company
has not executed a waiver with respect to the statute of limitations relating to
the assessment or collection of any foreign, federal, state or local tax.

 

(n)

Permits; Compliance.

(i)          The Company and each of its Subsidiaries is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals and orders necessary to own, lease
and operate its properties and to carry on its business as it is now being
conducted (collectively, “Permits”), and there is no Action pending or, to the
knowledge of the Company, threatened regarding suspension or cancellation of any
of the Permits. Neither the Company nor any of its Subsidiaries is in conflict
with, or in default or violation of, any of the Permits,

 

8

 

--------------------------------------------------------------------------------



except for any such conflicts, defaults or violations which, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(ii)         Except as set forth on Schedule 3(n), since December 31, 2006, no
event has occurred or, to the knowledge of the Company, circumstance exists that
(with or without notice or lapse of time): (a) would reasonably be expected to
constitute or result in a violation by the Company or any of its Subsidiaries,
or a failure on the part of the Company or its Subsidiaries to comply with, any
Legal Requirement; or (b) would reasonably be expected to give rise to any
obligation on the part of the Company or any of its Subsidiaries to undertake,
or to bear all or any portion of the cost of, any remedial action of any nature
in connection with a failure to comply with any Legal Requirement, except in
either case that would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 3(n), neither the Company nor any of its
Subsidiaries has received any notice or other communication from any regulatory
authority or any other person, nor does the Company have any knowledge
regarding: (x) any actual, alleged, possible or potential violation of, or
failure to comply with, any Legal Requirement, or (y) any actual, alleged,
possible or potential obligation on the part of the Company or any of its
Subsidiaries to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature in connection with a failure to comply with any
Legal Requirement, except in either case that would not reasonably be expected
to have a Material Adverse Effect.

(iii)        The Company is in compliance in all material respects with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder that are applicable to it and has taken reasonable steps
such that the Company expects to be in a position to comply with the
requirements of Section 404 of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder at such time as Section 404 becomes
applicable to the Company.

(iv)        The Company is, and has reason to believe that for the foreseeable
future it will continue to be, in compliance with all applicable rules of the
Nasdaq Stock Market. The Company has not received notice from Nasdaq that the
Company is not in compliance with the rules or requirements thereof. The
issuance and sale of the Securities under this Agreement does not contravene the
rules and regulations of the Nasdaq Stock Market.

(o)         Environmental Matters. “Environmental Laws” shall mean,
collectively, all Legal Requirements, including any federal, state, local or
foreign statute, laws, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment issued against
the Company or its Subsidiaries, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials. Except for such
matters as could not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Effect: (i) the Company and its Subsidiaries have
complied and are in compliance with all applicable Environmental Laws; (ii)
without limiting the generality of the foregoing, the Company and its
Subsidiaries have obtained, have complied, and are in compliance with all
Permits that are required pursuant to Environmental Laws for the occupation of
their respective facilities and the operation of their respective businesses;
(iii) none of the Company or its Subsidiaries has received any written notice,
report or other information regarding any actual or alleged violation of
Environmental Laws, or any liabilities or potential liabilities (including
fines, penalties, costs and expenses), including any investigatory, remedial or
corrective obligations, relating to any of them or their respective facilities
arising under Environmental Laws, nor, to the knowledge of the Company is there
any factual basis therefore; (iv) there are no underground storage tanks,
polychlorinated biphenyls, urea formaldehyde or other hazardous substances

 

9

 

--------------------------------------------------------------------------------



(other than small quantities of hazardous substances for use in the ordinary
course of the operation of the Company’s and its Subsidiaries’ respective
businesses, which are stored and maintained in accordance and in compliance with
all applicable Environmental Laws), in, on, over, under or at any real property
owned or operated by the Company and/or its Subsidiaries; (v) there are no
conditions existing at any real property or with respect to the Company or any
of its Subsidiaries that require remedial or corrective action, removal,
monitoring or closure pursuant to the Environmental Laws and (vi) to the
knowledge of the Company, neither the Company nor any of its Subsidiaries has
contractually, by operation of law, or otherwise amended or succeeded to any
liabilities arising under any Environmental Laws of any predecessors or any
other Person.

(p)         Title to Property. Except for any lien for current taxes not yet
delinquent or which are being contested in good faith and by appropriate
proceedings and except as set forth on Schedule 3(p), the Company and its
Subsidiaries have good and marketable title to all real property and all
personal property owned by them which is material to the business of the Company
and its Subsidiaries. Any leases of real property and facilities of the Company
and its Subsidiaries are valid and effective in accordance with their respective
terms, except as would not have a Material Adverse Effect.

(q)         No Investment Company or Real Property Holding Company. The Company
is not, and upon the issuance and following the transactions contemplated by
this Agreement will not be, an “investment company” as defined under the
Investment Company Act of 1940 (“Investment Company”). The Company is not
controlled by an Investment Company. The Company is not a United States real
property holding company, as defined under the Internal Revenue Code of 1986, as
amended (the “Code”).

(r)          No Brokers. The Company has taken no action which would give rise
to any claim by any person for brokerage commissions, transaction fees or
similar payments relating to this Agreement or the transactions contemplated
hereby.

(s)         Registration Rights. Except pursuant to the Registration Rights
Agreement and this Agreement, neither the Company nor any Subsidiary is
currently subject to any agreement providing any person or entity any rights
(including piggyback registration rights) to have any securities of the Company
or any Subsidiary registered with the Commission or registered or qualified with
any other governmental authority.

(t)          Exchange Act Registration. The Common Stock is registered pursuant
to the Exchange Act, and the Company has taken no action designed to, or which,
to the knowledge of the Company, is likely to have the effect of, terminating
the registration of the Common Stock.

(u)         Labor Relations. No labor or employment dispute exists or, to the
knowledge of the Company, is imminent or threatened, with respect to any of the
employees of the Company that has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(v)         Transactions with Affiliates and Employees. Except as set forth in
the SEC Documents, none of the officers or directors of the Company, and to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction or agreement with the Company (other than for services
as employees, officers and directors) exceeding $100,000, including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

 

10

 

--------------------------------------------------------------------------------



(w)        Insurance. The Company and its Subsidiaries have insurance policies
in full force and effect of a type, covering such risks and in such amounts, and
having such deductibles and exclusions as are customary for conducting
businesses and owning assets similar in nature and scope to those of the Company
and its Subsidiaries. The amounts of all such insurance policies and the risks
covered thereby are in accordance in all material respects with all material
contracts and agreements to which the Company and/or its Subsidiaries is a party
and with all applicable Legal Requirements. With respect to each such insurance
policy: (i) the policy is valid, outstanding and enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws in
effect that limit creditors’ rights generally, equitable limitations on the
availability of specific remedies and principles of equity (regardless of
whether such enforcement is considered in a proceeding in law or in equity);
(ii) neither the Company nor any of its Subsidiaries is in breach or default
with respect to its obligations thereunder in any material respect; and (iii) no
party to the policy has repudiated, or given notice of an intent to repudiate,
any provision thereof.

(x)         Approved Acquisitions of Securities; No Anti-Takeover Provisions.
Prior to Closing, the Company will have taken all necessary action, if any,
required under the laws of the State of Indiana or otherwise to allow the
Standby Purchasers to acquire the Securities pursuant to this Agreement,
including the adoption of irrevocable resolutions approving and exempting from
the restrictions in Section 18 and Section 19 of Chapter 43 of the IBCL the
transactions contemplated by this Agreement. Without limitation of the
foregoing, the Company will have not amended its Bylaws to opt in to the
provisions of the IBCL pertaining to the acquisition of a controlling interest
(IBCL 23-1-42-1 through 23-1-42-11) with respect to the acquisition by the
Standby Purchasers of the Securities. Except for the Rights Agreement, the
Company has no control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation or Bylaws,
each as amended (or similar charter documents), that is or could become
applicable to the Standby Purchasers as a result of the Standby Purchasers and
the Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation the Company’s issuance of the Securities
and the Standby Purchasers’ ownership of the Securities. Prior to Closing, the
Company will have amended the Rights Agreement, dated March 21, 2006, as
amended, by and between the Company and National City Bank, as Rights Agent (the
“Rights Agreement”), to accommodate the issuance and sale of the Securities to
the Standby Purchasers, in a form reasonably acceptable to the Standby
Purchasers.

(y)         ERISA. Based upon the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder: (i) neither the Company nor any of its Subsidiaries has engaged in
any Prohibited Transactions (as defined in Section 406 of ERISA and Section 4975
of the Code); (ii) the Company and each of its Subsidiaries has met all
applicable minimum funding requirements under Section 302 of ERISA in respect to
its plans; (iii) neither the Company nor any of its Subsidiaries has any
knowledge of any event or occurrence which would cause the Pension Benefit
Guaranty Corporation to institute proceedings under Title IV of ERISA to
terminate any employee benefit plan(s); neither the Company nor any of its
Subsidiaries has any fiduciary responsibility for investments with respect to
any plan existing for the benefit of persons other than its or such Subsidiary’s
employees; and (v) neither the Company nor any of its Subsidiaries has
withdrawn, completely or partially, from any multi-employer pension plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980.

(z)         Disclosure. The Company understands and confirms that the Standby
Purchasers will rely on the representations and covenants contained herein in
effecting the transactions contemplated by this Agreement. All representations
and warranties provided to the Standby Purchasers including the disclosures in
the Company’s disclosure schedules attached hereto furnished by or on behalf of
the Company, taken as a whole are true and correct and do not contain any untrue
statement of material fact or omit to state any material fact necessary in order
to make the statements made therein, in the light of

 

11

 

--------------------------------------------------------------------------------



the circumstances under which they were made, not misleading. No event or
circumstance has occurred or information exists with respect to the Company or
its Subsidiaries or its or their businesses, properties, prospects, operations
or financial conditions, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

Section 4.           Representations and Warranties of Standby Purchasers. Each
Standby Purchaser, severally and not jointly, represents and warrants to the
Company, as to itself only, as follows:

(a)         Organization. Such Standby Purchaser is a partnership duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.

(b)         Authorization. This Agreement has been duly and validly authorized,
executed and delivered by such Standby Purchaser and constitutes a binding
obligation of such Standby Purchaser enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

(c)         Accredited Investor. Such Standby Purchaser is an “accredited
investor” within the meaning of Rule 501(a) under the Securities Act and is
acquiring the Securities for investment for its own account, with no present
intention of dividing its participation with others (other than in accordance
with Section 12 hereof) or reselling or otherwise distributing the same in
violation of the Securities Act or any applicable state securities laws.

(d)         Resale of Securities. Such Standby Purchaser understands that:
(i) other than pursuant to the Registration Rights Agreement, the resale of the
Securities has not been and is not being registered under the Securities Act or
any applicable state securities laws, and the Securities may not be sold or
otherwise transferred unless (a) the Securities are sold or transferred pursuant
to an effective registration statement under the Securities Act, (b) at the
Company’s request, such Standby Purchaser shall have delivered to the Company an
opinion of counsel (which opinion shall be in form, substance and scope
reasonably satisfactory to the Company’s counsel) to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, or (c) the Securities are sold pursuant to
Rule 144 promulgated under the Securities Act; (ii) any sale of such Securities
made in reliance on Rule 144 under the Securities Act may be made only in
accordance with the terms of such Rule; and (iii) except as set forth in the
Registration Rights Agreement, neither the Company nor any other Person is under
any obligation to register such Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. Such Standby Purchaser acknowledges that an appropriate restrictive
legend will be placed on the certificate or certificates representing the
Securities that may be issued pursuant to this Agreement in a form substantially
similar to the legend set forth below (and a stop-transfer order may be placed
against transfers of the certificates evidencing such Securities). The legend
shall be removed upon the effectiveness of a registration statement filed
pursuant to the Registration Rights Agreement.

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”). THE SHARES MAY NOT BE OFFERED FOR SALE,
SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
CORPORATION.”

 

12

 

--------------------------------------------------------------------------------



Section 5.

Deliveries at Closing.

 

(a)

At the Closing, the Company shall deliver to each Standby Purchaser the
following:

(i)          A certificate or certificates representing the number of shares of
Common Stock issued to such Standby Purchaser pursuant to Section 2 hereof; and

(ii)         A certificate of an officer of the Company on its behalf to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct in all material respects on and as of the Closing
Date, with the same effect as if made on the Closing Date.

 

(b)

At the Closing, each Standby Purchaser shall deliver to the Company the
following:

(i)          Payment of the Subscription Price of the Securities purchased by
such Standby Purchaser, as set forth in Section 2(c) hereof; and

(ii)         A certificate of such Standby Purchaser to the effect that the
representations and warranties of such Standby Purchaser contained in this
Agreement are true and correct in all material respects on and as of the Closing
Date with the same effect as if made on the Closing Date.

Section 6.

Covenants.

(a)         Covenants. The Company agrees as follows between the date hereof and
the Closing Date:

(i)          To use its reasonable best efforts to have the Board recommend to
the shareholders of the Company to approve this Agreement and the transactions
contemplated hereunder;

(ii)         To as soon as reasonably practicable (A) seek the Company
Shareholder Approval and (B) file with the Commission the Rights Offering
Registration Statement and the Proxy Statement;

(iii)        To use reasonable best efforts to cause the Rights Offering
Registration Statement, and any amendments thereto to become effective as
promptly as possible, and to cause the Proxy Statement to be cleared by the
Commission as promptly as practicable;

 

(iv)

To use reasonable best efforts to effectuate the Rights Offering;

(v)         As soon as reasonably practicable after the Company is advised or
obtains knowledge thereof, to advise the Standby Purchasers with a confirmation
in writing, of (A) the time when the Rights Offering Registration Statement, or
any amendment thereto has been filed or declared effective or the Prospectus or
any amendment or supplement thereto has been filed, (B) the issuance by the
Commission of any stop order, or of the initiation or threatening of any
proceeding, suspending the effectiveness of the Rights Offering Registration
Statement, or any amendment thereto or any order preventing or suspending the
use of any preliminary prospectus or the Prospectus or any amendment or
supplement thereto, (C) the issuance by any state securities commission of any
notice of any proceedings for the suspension of the qualification of the New
Shares for offering or sale in any jurisdiction or of the initiation, or the
threatening, of any proceeding for that purpose, (D) the receipt of any comments
from the Commission, and (E) any request by the Commission for any amendment to
the Rights Offering Registration Statement, or any amendment or supplement to
the Prospectus or for additional information. The Company will use its
reasonable best efforts to prevent the issuance of any such order or the

 

13

 

--------------------------------------------------------------------------------



imposition of any such suspension and, if any such order is issued or suspension
is imposed, to obtain the withdrawal thereof as promptly as possible;

(vi)        To operate the Company’s business in the ordinary course of business
consistent with past practice;

(vii)       To notify, or to cause the subscription agent for the Rights
Offering (the “Subscription Agent”) to notify the Standby Purchasers, on each
Friday during the exercise period of the Rights, or more frequently if
reasonably requested by the Standby Purchasers, of the aggregate number of
Rights known by the Company or the Subscription Agent to have been exercised
pursuant to the Rights Offering as of the close of business on the preceding
Business Day or the most recent practicable time before such request, as the
case may be;

(viii)      Not to issue any shares of capital stock of the Company, or options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights, securities convertible into or exchangeable for capital stock of the
Company, or other agreements or rights to purchase or otherwise acquire capital
stock of the Company, except for (A) shares of Common Stock issuable upon
exercise of stock options existing on the date hereof, and (B) an additional
30,108 shares of Common Stock in connection with a stock bonus program
established by the Company for the benefit for certain Company employees in
connection with integration activities relating to the Company’s acquisition of
Adorn Holdings, Inc.

(ix)        Not to authorize any stock split, stock dividend, stock combination
or similar transaction affecting the number of issued and outstanding shares of
Common Stock;

(x)         Not to declare or pay any dividends or repurchase any shares of
Common Stock; and

(xi)        Not to incur any indebtedness or guarantees thereof, other than
borrowings in the ordinary course of business and consistent with past practice.

(b)         Expense Reimbursement. The Company agrees to promptly reimburse the
Standby Purchasers for all of their reasonable out-of-pocket costs and expenses
and reasonable attorneys’ fees (collectively, “Expenses”) incurred by the
Standby Purchasers in connection with this Agreement, the drafting and
negotiation of documentation in connection with the transactions contemplated
hereunder and all other activities relating to the transactions contemplated
hereunder upon the Company’s receipt of all reasonably requested documentation
to support the incurrence by the Standby Purchasers of such Expenses.

(c)         Public Statements. Neither the Company nor the Standby Purchasers
shall issue any public announcement, statement or other disclosure with respect
to this Agreement or the transactions contemplated hereby without the prior
consent of the other party hereto, which consent shall not be unreasonably
withheld or delayed, except (i) if such public announcement, statement or other
disclosure is required by applicable law or applicable stock market regulations,
in which case the disclosing party shall consult in advance with respect to such
disclosure with the other parties to the extent reasonably practicable, or
(ii) the filing of an amendment or amendments to Schedule 13D of the Standby
Purchasers, to which a copy of this Agreement may be attached as an exhibit
thereto.

(d)         Rights Agreement. As soon as practicable after the date hereof, the
Company shall amend the Rights Agreement to permit the acquisition by the
Standby Purchasers and their respective Affiliates of the shares of Common Stock
contemplated by Section 2 of this Agreement.

 

14

 

--------------------------------------------------------------------------------



(e)         Access to Information. Between the date hereof and the Closing Date,
the Company will afford, to the officers, accountants, attorneys and authorized
representatives of the Standby Purchasers, reasonable access during normal
business hours to the corporate and other offices, personnel, advisors,
consultants, properties, contracts, commitments, books and records of the
Company and its Subsidiaries, whether such documents are located on the premises
of the Company or elsewhere. The Company shall furnish the Standby Purchasers
with all such statements (financial and otherwise), records and documents or
copies thereof, and other information concerning the business and affairs of the
Company and its Subsidiaries as the Standby Purchasers shall from time to time
reasonably request. The Company further agrees to cause its accountants,
attorneys and other representatives to fully cooperate with Standby Purchasers
and their representatives in connection with the right of access granted herein.

Section 7.

Conditions to Closing.

(a)         The obligations of each Standby Purchaser to consummate the
transactions contemplated hereunder are subject to the fulfillment, prior to or
on the Closing Date, of the following conditions:

(i)          The representations and warranties of the Company in Section 3
shall be true and correct in all material respects as of the date hereof and at
and as of the Closing Date as if made on such date (except for representations
and warranties made as of a specified date, which shall be true and correct in
all material respects as of such specified date);

(ii)         Subsequent to the execution and delivery of this Agreement and
prior to the Closing Date, there shall not have been any Material Adverse Effect
and no event shall have occurred or circumstance shall exist which would
reasonably likely result in a Material Adverse Effect;

(iii)        As of the Closing Date, none of the following events shall have
occurred and be continuing: (A) trading in the Common Stock shall have been
suspended by the Commission or the Nasdaq Stock Market or trading in securities
generally on the Nasdaq Stock Market, the New York Stock Exchange or the
American Stock Exchange shall have been suspended or limited or minimum prices
shall have been established on either such exchange or the Nasdaq Stock Market,
(B) a banking moratorium shall have been declared either by U.S. federal or New
York State authorities, or (C) there shall have occurred any material new
outbreak or material escalation of hostilities, declaration by the United States
of a national emergency or war or other calamity or crisis which has a material
adverse effect on the U.S. financial markets (collectively, a “Market Adverse
Effect”);

(iv)        As of the Closing Date, the Company shall not have amended its
Bylaws to opt back in to the provisions of the IBCL pertaining to the
acquisition of a controlling interest (IBCL 23-1-42-1 through 23-1-42-11);
provided, however, that the Company may so amend its Bylaws to opt into the
provisions of Chapter 42 of the IBCL once the purchase and issuance of the
Securities hereunder is complete;

(v)         The Board shall have adopted irrevocable resolutions approving and
exempting from the restrictions in Section 18 and Section 19 of Chapter 43 of
the IBCL the transactions contemplated by this Agreement.

(vi)        As of the Closing Date, the amendment to the Rights Agreement
referenced in Section 6(d) shall continue to be in full force and effect to
accommodate the issuance and sale of the Securities to the Standby Purchasers
and to allow the Standby Purchasers to purchase all of the Securities issued
pursuant to this Agreement; and

(b)         The obligations of the Company to consummate the transactions
contemplated hereunder are subject to the representations and warranties of the
Standby Purchasers in Section 4 being true and

 

15

 

--------------------------------------------------------------------------------



correct in all material respects as of the date hereof and at and as of the
Closing Date as if made as of such date (except for representations and
warranties made as of a specified date, which shall be true and correct in all
material respects as of such specified date).

(c)         The obligations of each of the Company and the Standby Purchasers to
consummate the transactions contemplated hereunder in connection with the Rights
Offering are subject to the fulfillment, prior to or on the Closing Date, of the
following conditions:

(i)          No judgment, injunction, decree or other legal restraint shall
prohibit, or have the effect of rendering unachievable, the consummation of the
Rights Offering or the transactions contemplated by this Agreement;

(ii)         The Standby Purchasers and the Company shall have entered into the
Securities Purchase Agreement and the Standby Purchasers and the Company shall
have consummated the purchase and sale of Common Stock provided for thereunder.

(iii)        The Rights Offering Registration Statement shall have been filed
with the Commission and declared effective; no stop order suspending the
effectiveness of the Rights Offering Registration Statement or any part thereof
shall have been issued and no proceeding for that purpose shall have been
initiated or threatened by the Commission; and any request of the Commission for
inclusion of additional information in the Registration Statement or otherwise
shall have been complied with;

(iv)        The Rights Offering and the transactions contemplated hereunder
shall have been approved by the affirmative vote of a majority of the shares of
the Company’s securities present in person or by proxy at the meeting of
shareholders and entitled to vote on the matter; and

(v)         The New Shares and the Securities shall have been authorized for
listing on the Nasdaq Stock Market.

Section 8.

Termination.

(a)         This Agreement may be terminated at any time prior to the Closing
Date, by either Standby Purchaser by written notice to the other parties hereto
if there is a Material Adverse Effect or a Market Adverse Effect, in either case
that is not cured within fifteen (15) days after the occurrence thereof.

(b)         This Agreement may be terminated at any time prior to the Closing
Date, by the Company on one hand or by either of the Standby Purchasers on the
other hand by written notice to the other parties hereto:

(i)          if there is a material breach of this Agreement by the other party
that is not cured within fifteen (15) days after receipt of written notice by
such breaching party; or

(ii)         if the Closing has not occurred on or prior to July 31, 2008 for
any reason whatsoever, other than a material breach hereunder by such
terminating party or failure of the closing condition specified in Section
7(a)(iii).

Section 9.

Indemnification and Contribution.

(a)         The Company shall indemnify and hold harmless the Standby Purchasers
and each other Person who participated in the offering of any Securities
hereunder and each other Person, if any, who controls either Standby Purchaser
or such participating Person within the meaning of the Securities Act

 

16

 

--------------------------------------------------------------------------------



(all such Persons being hereinafter referred to, collectively, as the “Standby
Indemnified Persons”), against any losses, claims, damages or liabilities, joint
or several, to which any of the Standby Indemnified Persons may become subject
as a result of (i) any breach by the Company of any of its representations or
warranties contained herein or in any certificate delivered hereunder or (ii)
this Agreement or the performance of the transactions contemplated hereby,
including under the Securities Act or any other statute or at common law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (A) any alleged untrue statement of any
material fact contained, on the effective date thereof, in any registration
statement under which such securities were registered under the Securities Act,
any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereto, or (B) any alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and shall reimburse each such Standby Indemnified Person
for any reasonable legal or any other expenses reasonably incurred by such
Standby Indemnified Person in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable in any such case to any Standby Indemnified Person
to the extent that any such loss, claim, damage or liability arises out of or is
based upon any actual or alleged untrue statement or actual or alleged omission
made in such registration statement, preliminary prospectus, prospectus or
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by such Standby Indemnified Person
specifically for use therein. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of such Standby
Indemnified Person, and shall survive the transfer of such Securities or New
Shares by such Standby Indemnified Person.

(b)         Each Standby Purchaser, severally, and not jointly, agrees to
indemnify and hold harmless the Company, its directors and officers and each
other Person, if any, who controls the Company within the meaning of the
Securities Act (all such Persons being hereinafter referred to, collectively, as
the “Company Indemnified Persons” and together with the Standby Indemnified
Persons, the “Indemnified Persons”) against any losses, claims, damages or
liabilities to which any of the Company Indemnified Persons may become subject
(i) as a result of any breach by such Standby Purchaser of any of its
representations or warranties contained herein or in any certificate delivered
hereunder or (ii) under the Securities Act or any other statute or at common
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon information provided in writing
to the Company by such Standby Purchaser specifically for use in any
registration statement under which Securities are registered under the
Securities Act at the request of such Standby Purchaser, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto.

(c)         Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification (provided that the failure to give such notice
shall not limit the rights of such Person, except to the extent the indemnifying
party is actually prejudiced thereby) and (ii) unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed to pay such fees or expenses or (B) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such Person. If such defense is not
assumed by the indemnifying party as permitted hereunder, the indemnifying party
will not be subject to any liability for any settlement made by the indemnified
party without its consent (but such consent will not be unreasonably withheld or
delayed). If such defense is assumed by the indemnifying party pursuant to the
provisions hereof, such indemnifying party shall not settle or otherwise
compromise the applicable claim unless (i) such settlement or compromise
contains a full and unconditional release of the indemnified party or (ii) the
indemnified party otherwise consents in writing,

 

17

 

--------------------------------------------------------------------------------



which consent shall not be unreasonably withheld or delayed. An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
will not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party, a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the indemnifying
party shall be obligated to pay the reasonable fees and disbursements of such
additional counsel or counsels.

 

(d)

(i)          If the indemnification provided for in this Section 9 is
unavailable to an Indemnified Person hereunder in respect of any losses, claims,
damages, liabilities or expenses referred to therein, then the indemnifying
party, in lieu of indemnifying such Indemnified Person, shall contribute to the
amount paid or payable by such Indemnified Person as a result of such losses,
claims, damages, liabilities or expenses in such proportion as is appropriate to
reflect the relative fault of the indemnifying party and Indemnified Person in
connection with the actions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and Indemnified Persons shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, the indemnifying party or the Indemnified Persons, and
their relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.

(ii)         The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 9(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

Section 10.          Survival. The representations and warranties of the Company
and the Standby Purchasers contained in this Agreement or in any certificate
delivered hereunder shall survive the Closing hereunder. Notwithstanding
anything to the contrary contained in this Agreement, the provisions of Sections
9 through 15 shall survive the termination of this Agreement.

Section 11.          Notices. Any notices required or permitted to be given
under the terms of this Agreement shall be delivered personally or by courier
(including a recognized, receipted overnight delivery service) or by facsimile
(with a copy delivered by receipted overnight delivery service) and shall be
effective upon receipt, if delivered personally or by courier (including a
recognized, receipted overnight delivery service) or by facsimile, in each case
addressed to a party. The addresses for such communications shall be:

If to the Company:

Patrick Industries, Inc.

107 West Franklin Street

Elkhart, Indiana 46516

Attention: Andy Nemeth

 

Telephone:

(574) 294-7511

 

Facsimile:

(574) 522-5213

 

 

18

 

--------------------------------------------------------------------------------



With copy to:

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, Illinois 60606-5096

Attention: Robert A. Schreck, Jr., Esq.

 

Telephone:

(312) 984-7582

 

Facsimile:

(312) 984-7700

 

If to the Standby Purchasers:

 

Tontine Capital Partners, L.P.

55 Railroad Avenue, 1st Floor

Greenwich, Connecticut 06830

Attention: Mr. Joseph V. Lash

 

Telephone:

(203) 769-2000

 

Facsimile:

(203) 769-2010

 

Tontine Capital Overseas Master Fund, L.P.

55 Railroad Avenue, 1st Floor

Greenwich, Connecticut 06830

Attention: Mr. Joseph V. Lash

 

Telephone:

(203) 769-2000

 

Facsimile:

(203) 769-2010

 

With copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 W. Madison Street, Suite 3900

Chicago, Illinois 60606

Attention: Sarah M. Bernstein, Esq.

 

Telephone:

(312) 984-3100

 

Facsimile:

(312) 984-3150

 

Each party shall provide notice to the other parties of any change in address.

 

Section 12.          Assignment. This Agreement will be binding upon, and will
inure to the benefit of and be enforceable by, the parties hereto and their
respective successors and assigns, including any person to whom Securities are
transferred in accordance herewith. This Agreement, or the Standby Purchasers’
obligations and rights hereunder, may be assigned, delegated or transferred, in
whole or in part, by either Standby Purchaser to any Affiliate of such Standby
Purchaser over which such Standby Purchaser or any of its Affiliates exercises
investment authority, including, without limitation, with respect to voting and
dispositive rights, provided that any such assignee assumes the obligations of
such Standby Purchaser hereunder and agrees to be bound by the terms of this
Agreement in the same manner as such Standby Purchaser. Either Standby Purchaser
or any of such Standby Purchaser’s Affiliates may assign, delegate or transfer,
in whole or in part, its Basic Subscription Privilege to any other Affiliate or
to the Standby Purchasers. Notwithstanding the foregoing or any other provisions
herein, no such assignment will relieve such Standby Purchaser of its
obligations hereunder if such assignee fails to perform such obligations.

Section 12.         Entire Agreement. This Agreement embodies the entire
agreement and understanding between the parties hereto in respect of the subject
matter contained herein. This Agreement supersedes

 

19

 

--------------------------------------------------------------------------------



all prior agreements and understandings between the parties with respect to the
subject matter of this Agreement.

Section 14.         Governing Law. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of Indiana,
without giving effect to the conflict of laws provisions thereof.

Section 15.          Severability. If any provision of this Agreement or the
application thereof to any person or circumstances is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.

Section 16.          Extension or Modification of Rights Offering. Without the
prior written consent of the Standby Purchasers, the Company may (i) waive
irregularities in the manner of exercise of the Rights, and (ii) waive
conditions relating to the method (but not the timing) of the exercise of the
Rights to the extent that such waiver does not materially adversely affect the
interests of the Standby Purchasers.

Section 17.

Miscellaneous.

(a)         The Company shall not after the date of this Agreement enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to holders of Securities in this Agreement.

(b)         The headings in this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning of this Agreement.

(c)         This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which, when taken
together, shall constitute one and the same instrument. This Agreement, once
executed by a party, may be delivered to the other party hereto by electronic
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

[Remainder of this page intentionally left blank.]

 

20

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

PATRICK INDUSTRIES, INC.

 

By: /s/ Paul E. Hassler

 

Paul E. Hassler, President

 

 

 

TONTINE CAPITAL PARTNERS, L.P.  

 

 

By:

TONTINE CAPITAL MANAGEMENT, L.L.C.,

 

its general partner  

 

 

By:  /s/ Jeffrey L. Gendell

 

Jeffrey L. Gendell, its managing member

 

 

 

TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.

 

 

By:

TONTINE CAPITAL OVERSEAS GP, L.L.C.,

 

its general partner

 

 

 

By:

/s/ Jeffrey L. Gendell

 

Jeffrey L. Gendell, its managing member

 

S-1

 

[Signature page to Standby Purchase Agreement]

 

--------------------------------------------------------------------------------



ANNEX A

 

PATRICK INDUSTRIES, INC.

 

Term Sheet

 

 

 

 

Issuer:

Patrick Industries, Inc. (the “Company”)

 

 

Offering Size:

Common equity rights offering of approximately $7,875,000 million

 

 

Authorization:

Prior approval of the Company’s Board of Directors and subject to shareholder
approval

 

 

Rights Offering:

The Company will distribute to holders of its common stock (the “Eligible
Participants”), at no charge, one subscription right for each share of the
Company’s common stock that Eligible Participants own as of the Record Date

 

 

Basic Subscription Privilege:

Each subscription right will entitle Eligible Participants to purchase 0.157717
of a share of common stock, upon payment of the Subscription Price in cash

 

 

Subscription Commitment:

Tontine Capital Partners, L.P. (“TCP”) and Tontine Capital Overseas Master Fund,
L.P. (“TCO,” and collectively with TCP, “Tontine”) and/or their affiliates will
act as standby purchasers in the rights offering for all of the unsubscribed
shares

 

 

 

 

Launch Date:

To be determined

 

 

Record Date:

The Record Date is to be the Launch Date at 5:00 p.m. Chicago time

 

 

Expiration Date:

The rights would expire no later than 30 days after the Launch Date. Rights not
exercised by the Expiration Date will be null and void

 

 

Subscription Price:

The Subscription Price shall be $7.00 per share and will be paid in cash. All
payments must be cleared on or before the Expiration Date

 

 

Transferability of Rights:

The subscription rights may not be sold, transferred or assigned

 

 

Use of Proceeds:

To prepay the 9.5% Senior Subordinated Promissory Notes in the original
aggregate principal amount of $13,975,000 issued to Tontine and to pay related
accrued interest.

 

 

Subscription Agent:

National City Bank

 

 

Registration Rights:

Pursuant to the Amended and Restated Registration Rights Agreement

 

 

 

 

 

A-1

 

--------------------------------------------------------------------------------



 

Other Conditions:

Subject to the following conditions: (i) satisfactory negotiation and execution
of definitive documentation; (ii) amendment of the Company’s Shareholder Rights
Plan to accommodate Tontine’s potential pro forma ownership after giving effect
to the rights offering and the purchase of any unsubscribed shares; and (iii)
irrevocable resolutions adopted by the Company’s board approving and exempting
from the restrictions in Section 18 and Section 19 of Chapter 43 of the IBCL the
transactions contemplated hereby

 

 

Expenses:

All of the expenses incurred by Tontine are to be reimbursed by the Company

 

 

 

 

 

A-2

 

 